Name: Commission Regulation (EU) NoÃ 741/2010 of 17Ã August 2010 amending Regulations (EC) NoÃ 1490/2002 and (EC) NoÃ 2229/2004 as regards the date until which authorisations may continue to be in force in cases where the notifier has submitted an application in accordance with the accelerated procedure under Regulation (EC) NoÃ 33/2008 Text with EEA relevance
 Type: Regulation
 Subject Matter: executive power and public service;  deterioration of the environment;  means of agricultural production;  information and information processing;  marketing
 Date Published: nan

 18.8.2010 EN Official Journal of the European Union L 217/2 COMMISSION REGULATION (EU) No 741/2010 of 17 August 2010 amending Regulations (EC) No 1490/2002 and (EC) No 2229/2004 as regards the date until which authorisations may continue to be in force in cases where the notifier has submitted an application in accordance with the accelerated procedure under Regulation (EC) No 33/2008 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second subparagraph of Article 8(2) thereof, Whereas: (1) Commission Regulation (EC) No 1490/2002 of 14 August 2002 laying down further detailed rules for the implementation of the third stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC and amending Regulation (EC) No 451/2000 (2) and Commission Regulation (EC) No 2229/2004 of 3 December 2004 laying down further detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC (3) lay down the detailed rules for the implementation of the third stage and the fourth stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. (2) In cases where the notifier withdraws its support of the inclusion of the active substance in Annex I to Directive 91/414/EEC in accordance with Article 11e of Regulation (EC) No 1490/2002 or Article 24e of Regulation (EC) No 2229/2004, authorisations are to be withdrawn by 31 December 2010. (3) For most of the substances concerned applications have been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Commission Regulation (EC) No 33/2008 of 17 January 2008 laying down detailed rules for the application of Council Directive 91/414/EEC as regards a regular and an accelerated procedure for the assessment of active substances which were part of the programme of work referred to in Article 8(2) of that Directive but have not been included into its Annex I (4). (4) In order to allow the examination of those substances to be completed, it is necessary to extend the period for Member States to withdraw authorisations in respect of those substances. (5) Regulations (EC) No 1490/2002 and (EC) No 2229/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1490/2002 In Article 12(3) of Regulation (EC) No 1490/2002, the following sentence is added: However, the latest date for Member States to withdraw authorisations shall be 31 December 2011 where an application has been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Commission Regulation (EC) No 33/2008 (5). Article 2 Amendment to Regulation (EC) No 2229/2004 In Article 25(3) of Regulation (EC) No 2229/2004, the following sentence is added: However, the latest date for Member States to withdraw authorisations shall be 31 December 2011 where an application has been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Commission Regulation (EC) No 33/2008 (6). Article 3 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 224, 21.8.2002, p. 23. (3) OJ L 379, 24.12.2004, p. 13. (4) OJ L 15, 18.1.2008, p. 5. (5) OJ L 15, 18.1.2008, p. 5. (6) OJ L 15, 18.1.2008, p. 5.